 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDIron Workers'And Riggers Local Union No. 68,Inter-national Association Of Bridge,Structural And Or-namental Iron Workers,AFL-CIOand CheckerVan LinesCarpenters LocalNo. 31,United Brotherhood Of Car-penters and Joiners Of America,AFL-CIO andChecker Van Lines.Cases 22-CD-203 and 22-CD-204April 25, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Checker Van Lines, hereinafter calledthe Employer, alleging that Iron Workers' and Rig-gersLocal Union No. 68, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, hereinafter called Iron Workers, and Car-penters Local No. 31, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, hereinaftercalled Carpenters, have violated Section 8(b)(4)(D) ofthe' Act.'A hearing was held before Hearing Officer IrwinKaplan on January 20, 1972. All parties appeared andwere afforded full opportunity to be heard, to exam-ine andcross-examine witnesses,and to adduce evi-dence bearing on the issues. None of the parties filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this proceeding the Boardmakesthe following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is a NewJersey corporation engaged in the business of provid-ing and performing interstate moving and storage ofhousehold and industrial goods and related services.During the past 12 months the Employer receivedgross revenue in excess of $50,000, of which grossrevenue in excess of $50,000 was derived from opera-tions performed within the States of the United Statesother than the State of New Jersey, wherein the Em-1 Iron Workers and Carpenters are hereinafterjointly referred to as theUnions.ployer is located. The parties further stipulated thatthe Employer is engaged in commerce within themeaning of the Act. Accordingly, we find the Employ-er is engaged in commerce within the meaning of theAct and that it will effectuate the purposes of the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Iron Work-ers and Carpenters are labor organizations within themeaning of the Act.III.THE DISPUTEA. The Background FactsThe Employer employs approximately 100 unrepre-sented employees to perform moving and related serv-ices. In November 1971, the Employer received noticefrom the State of New Jersey of a job to move assorteddormitory furniture to dormitory C at Trenton StateCollege from a nearby storage warehouse. On orabout December 7, 1971, the Employer was notifiedthat it was the successful bidder. Donner, theEmployer's president, planned to use 20 of his em-ployees on the job; he expected it would take five toseven 8-hour days to move the furniture. Ten of themen would move the furniture by van from the ware-house to dormitory C. The other 10 employees wouldunload the vans and move the furniture to the individ-ual rooms in dormitory C. The work was tentativelyscheduled to begin on December 13, 1971.On December 8, 1971, Donner received a telephonecall from Morris Rubino, a business agent for IronWorkers, who indicated that he also spoke for theCarpenters. According to Donner, Rubino discussedthe details of the move and told Donner hemust useironworkers and carpenters to perform part of thework. Rubino told Donner he must use a complementof ironworkers and carpenters which would equal thenumber of his own employees used in the operation.According to Donner, Rubino threatened to put up apicket line unless the Employer acceded to the Un-ions' demand. Rubino admitted he had talked toDonner but denied the alleged threat.On Friday, December 10, 1971, Donner received atelephone call from Neylan, business agent for theCarpenters, who asked Donner to meet with him thenext day. At that meeting, according to Donner, Ney-lan explained that the Employer's employees couldmove the furniture from the warehouse to dormitoryC and unload it there but that the moving from thatpoint on would be performed by a composite crew ofironworkers and carpenters. Donner told Neylan hecould not possibly meet the wage rates demanded by196 NLRB No. 91 IRON WORKERS'LOCAL 68theUnions (the carpenters receive approximately$9.45 per hour and the ironworkers $9.85; theEmployer's employees receive between $3 and $3.50per hour)unlesshe receivedmoremoney from theState.Neylan, according to Donner, said if the Em-ployer did notuse carpentersand ironworkers, a pick-et line would be set up. Neylan at first denied thementioned picket line but then admitted he could nottruthfully say he had not discussed the use of picketsor a strike to coerce the Employer. On or about De-cember 14, Donner told Neylan the State not onlywould not give him any relief but had told him if theEmployer did not perform according to its bid itwould not only forfeit its bond (20 percent of the bid)but also its eligibility for future state jobs. Neylan toldDonner there would be a strike if he did not useironworkers and carpenters.B. The Work in DisputeThe partiesagreethat the work in dispute involvesthe moving of dormitory furniture from an unloadingareaat dormitory C on the Trenton State Collegecampus to the rooms in dormitory C. The Unions donot claim the work of moving the furniture from thewarehouse to dormitory C.C. Contentions of the PartiesAccording to the evidence adduced at the hearing,the Employer contends that it has always assigned thework in dispute to its own employees and that thedisputed work can be more economically and effi-ciently performed by them. The Unions contend thatthey perform all of the moving of furniture with acomposite crew for companies who receive successfulbids from the State in Mercer County.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute, pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record reveals that both Rubino of the IronWorkers on December 8, 1971, and Neylan of theCarpenters on December 11, 1971, told Donner thatthe work in dispute would have to be done by a com-posite crew of ironworkers and carpenters or a picketline would be set up. Rubino admitted the conversa-tion but denied the threat. Neylan admitted that hecould not truthfully say he had not mentioned the useof pickets or a strike in his discussion with Donner.The parties stipulated that they have no agreed-uponmethod binding the parties to voluntary adjustmentof the dispute herein.601In these circumstances, we find there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred and that the dispute is properly beforeus for determination under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.1.Certification and collective-bargainingagreementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of Employer's employees;neither has ever had a collective-bargaining agree-ment with the Employer. The employees of the Em-ployer are unrepresented.2.Company and area practiceThe Employer's consistent practice has been to as-sign work similar to that involved herein to its unre-presented employees regardless of the geographicallocation of the work. The Employer has performedmany jobs for the State of New Jersey, but the instantjob is apparently the first in Mercer County. The Un-ions contend that they perform all the moving of fur-niture with a composite crew for companies who havereceived successful bids from the State of New JerseyinMercer County. Neylan testified such compositecrews have been used on seven jobs in the last 5 years.We cannot, on such a limited record, say that areapractice favors either the Unions or the employees ofthe Employer. It is clear, however, that the Employerhas always assigned the work in dispute to its ownunrepresented employees, that it is fully satisfied withtheir job performance, and that it wishes to continueassigning such work to them; these factors favor thoseemployees.3.Relative skillsThe disputed work involves the moving of dormito-ry furniture such as bureaus, beds, lamps, and endtables. The Unions contend they have performed sim-ilarmoving jointly with employees of contractors inMercer County for at least 5 years. Neylan of theCarpenters testified that carpenters receive training inthe moving of materials and that a carpenter normallymoves material all day. On the other hand, Donnertestified that the traditional skills of ironworkers andcarpenters are of no use in moving furniture and thatno assembling, rigging, anchoring, fastening, or cut- 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDting is involved on this job. Donner further testifiedthat it takes from 8 months to 1 year for an employeeto be considered a reliable mover and that he has a3-month schooling program for new, inexperiencedemployees to accustom them to furniture-handlingequipment. Although it appears likely that either ofthe competing groups could, after a reasonable time,be trained to perform the work adequately, the em-ployees presently employed by the Employer nowpossess the skills to perform satisfactorily the work indispute. On balance, the factor of skill favors the un-represented employees of the Employer.4.Efficiency and economy of operationDormitory C is a 10-story structure with approxi-mately 350 rooms. Donner testified that in order tofully utilize all available manpower and to save timehe intended to have his employees move the furniturephysically from floor to floor on the first three floorsand utilize the two elevators to move the furniture tothe 4th through 10th floors. He testified that Neylandtold him the Unions would not carry the furniturefrom floor to floor but would use the elevators exclu-sively.Donner further testified that Neylan informedhim that he would not be permitted to supervise themoving of furniture in the dormitory, but that thatoperation would be performed and controlled solelyby the Unions under the direction of working supervi-sors provided by the Unions. Donner testified thatalthough he would be liable for any damage to thefurniture or premises whether he used the Unions orhis own employees, he was concerned with regard tosuch liability if he were forced to use the Unions'members because he would have no supervisory con-trol over the operation. In these circumstances, it isour opinion that the factors of efficiency and econo-my of operation favor the employees of the Employer.ConclusionUpon the entire record in this case and the forego-ing consideration of all relevant factors, we concludethat the unrepresented employees of the Employer areentitled to the work in question and we shall de-termine the dispute in their favor. The present deter-mination is limited to the particular controversywhich gave rise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and, upon the foregoingfindings and the entire record in this proceeding, theNational Labor Relations Board hereby makes thefollowing Determination of Dispute.1.Unrepresented employees employed by CheckerVan Lines, Mt. Holly, New Jersey, are entitled toperform the work of moving dormitory furniture froman unloading area at dormitory C on the TrentonState College campus to the rooms in dormitory C.2. Iron Workers'and RiggersLocal Union No. 68,International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, and Carpen-ters Local No. 31, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, are not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require Checker Van Lines to assign suchwork to employeesrepresentedby the aforesaid Un-ions.3.Within 10 days from the date of this Decision andDetermination of Dispute, Iron Workers' and RiggersLocal Union No. 68 and Carpenters Local No. 31shall notify the Regional Director for Region 22, inwriting, whether or not they will refrain from forcingor requiring Checker Van Lines by means proscribedby Section 8(b)(4)(D) to assign the work in dispute ina manner inconsistent with the above determination.